Name: Commission Regulation (EEC) No 3829/92 of 28 December 1992 laying down detailed rules for applying the supplementary mechanism applicable from 1993 to imports into Spain of products other than fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  consumption;  Europe;  tariff policy
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 387/45 COMMISSION REGULATION (EEC) No 3829/92 of 28 December 1992 laying down detailed rules for applying the supplementary mechanism applicable from 1993 to imports into Spain of products other than fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 1992 ('), laying down the general rules for applying the supplementary mechanism applicable to imports into Spain of products other than fruit and vege ­ tables, and in particular Article 9 thereof, Whereas detailed rules must be adopted for Regulation (EEC) No 3817/92 to function ; Whereas Commission Regulation (EEC) No 574/86 (2), as last amended by Regulation (EEC) No 3296/88 (3), lays down the detailed rules for the application fo the supple ­ mentary trade mechanism provided for in Regulation (EEC) No 569/86 (4) ; whereas these rules cover various situations, including those concerned by Regulation (EEC) No 3817/92 ; whereas Regulation (EEC) No 574/86 may accordingly be used to apply Regulation (EEC) No 3817/92, subject to certain amendments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 1 . The provisions of Regulation (EEC) No 574/86 shall apply, in so far as is necessary, for the supplementary trade mechanism provided for in Regulation (EEC) No 3817/92, save as otherwise provided in paragraph 2. 2. For the purpose of applying Regulation (EEC) No 3817/92 and Article 7 of Regulation (EEC) No 574/86, copy No 4 of the internal Community transit document stamped by the office of destination, for use in accordance with the provisions of Article 3 (3) (b) of Council of Regulation (EEC) No 2726/90 (s), shall be considered a declaration of entry for consumption in Spain . The provisions of the previous subparagraph shall not preclude the use of simplified Community transit proce ­ dures. They may not, however, be treated as a ground for checks at the frontier. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') See page 12 of this Official Journal. (2) OJ No L 57, 1 . 3 . 1986, p. 1 . (J) OJ No L 293, 27 . 10 . 1988 , p. 7. (4) OJ No L 55, 1 . 3 . 1986, p. 106. (s) OJ No L 262, 26. 9 . 1990, p. 1 .